Citation Nr: 1331542	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  06-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to dependency and indemnity compensation based on service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.  He died in February 2006 and his widow is the appellant in this claim.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In November 2012, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in November 2012, the Board remanded this claim for additional development.  The appellant claims that the Veteran's death was caused by his service-connected disorders or that the service connected disorders contributed to his death.  She has stated that the stress from his post-traumatic stress disorder (PTSD) contributed to his heart complaints and that his malaria and other service-connected combat wounds in the back put a strain on his heart.  In the November 2012 remand, the Board noted that during a hearing at the RO the appellant indicated that the Veteran had been treated by VA beginning in 1981 or 1982.  VA records from January 1981 to May 2001 were requested by the RO; however they were not received from the RO in Phoenix.  As mandated in the Board remand, the RO was to obtain VA treatment records dated from 1981 to May 2001 and after that effort was completed, the claims file was to be forwarded to a mental health professional to offer an opinion regarding whether the Veteran's PTSD at least as likely as not contributed substantially and materially to cause the Veteran's death.  That is, were the fatal septic shock secondary to pneumonia (gram positive cocci in clusters) due to a non-ST elevation myocardial infarction as a consequence of congestive heart failure and coronary artery disease proximately due to or aggravated by his service-connected PTSD.  In determining whether there has been aggravation, the examiner was to determine whether there had been an increase in the underlying pathology of any of the fatal disorders as a result of the PTSD, as opposed to an increase in pathology due to the natural progress of the fatal disorders. 

The record shows that a VA opinion was offered in January 2013.  The examiner discussed the VA medical evidence in the file dated in 2005 and 2006.  However, after the opinion was offered, the RO secured the VA treatment records dated from 1985.  While the records were addressed in the June 2013 supplemental statement of the case, these records were not available for review by the January 2013 clinician or by the March 2012 cardiac clinician who offered an opinion as well.  While the records fail to show treatment for PTSD, they do reflect treatment for heart complaints and complaints and treatment for the Veteran's other service connected disorders, including malaria, hearing loss, gastrointestinal complaints, and back complaints associated with his shrapnel wounds which were addressed in the March 2012 VA negative opinion.  

The Board finds that a remand is required pursuant to Jones v. Shinseki, 23 Vet. App. 382 (2010) which requires VA clinicians to consider all procurable and assembled data.  The Board errs when it relies on a medical opinion of an examiner who had not considered all procurable and assembled data pursuant to Jones v. Shinseki, 23 Vet. App. 382 (2010).  On remand, the Board must obtain an opinion with adequate rationale after a review of all records in the file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board); Dunn v. West, 11 Vet. App. 462 (1998). 

Thus, in light of the many records which have been added to the file since the VA opinions, the Board deems that another remand is warranted in order to obtain more fully-informed medical opinions.  Although the Board regrets the additional delay inherent in another remand in this case, it is important to obtain a medical opinion which is particular to this Veteran and one that is based upon all of the relevant evidence of record.  Because the March 2012 and January 2013 VA examiners specifically conditioned their opinions on the information available at that time, this additional evidence leads the Board to find that an addendum opinion is necessary under 38 C.F.R. § 3.159(c)(4)(iii); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the March 2012 VA examiner for review and for an addendum opinion.  If the March 2012 cardiologist is not available, refer the file to another VA physician for review and to provide the addendum opinion.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must then offer an opinion as to whether it is at least as likely as not that the Veteran's cause of death is related to his service-connected disabilities or if any service-connected disability contributed to his cause of death.  
That is, were the fatal septic shock secondary to pneumonia (gram positive cocci in clusters) due to a non-ST elevation myocardial infarction as a consequence of congestive heart failure and coronary artery disease proximately due to or aggravated by any service-connected disorder.  In determining whether there has been aggravation, the examiner must determine whether there has been an increase in the underlying pathology of any of the fatal disorders as a result of any service-connected disorder, as opposed to an increase in pathology due to the natural progress of the fatal disorders.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Return the file to the January 2013 VA psychiatric examiner for review and for an addendum opinion.  If the January 2013 psychiatrist is not available, refer the file to another VA physician for review and to provide the addendum opinion.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must then offer an opinion as to whether it is at least as likely as not that the Veteran's cause of death related to his service-connected disabilities or if any service-connected disability contributed to his cause of death.

That is, were the fatal septic shock secondary to pneumonia (gram positive cocci in clusters) due to a non-ST elevation myocardial infarction as a consequence of congestive heart failure and coronary artery disease proximately due to or aggravated by the service-connected PTSD.  In determining whether there has been aggravation, the examiner must determine whether there has been an increase in the underlying pathology of any of the fatal disorders as a result of PTSD, as opposed to an increase in pathology due to the natural progress of the fatal disorders.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested has been completed, the RO must review the addendum opinions to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought on appeal remains denied, the appellant and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


